Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN201910888231.3, filed on 09/19/2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/08/2020, 04/27/2021, and 08/19/2021 is being considered by the examiner.
Drawings
The drawing submitted on 12/27/2019 is being considered by the examiner.

Claim Objections
Claim 8, is objected to because of the following informalities:  Claim 8, line 1 recites a typo “The electronic device according to claim 1,” which should be “The electronic device according to claim 6”, since claim 6 is the independent claims of “An electronic device.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the first element is configured to indicate the first operation state, the second element is configured to indicate the second operation state, and the third element is configured to indicate the wake-up word,   in claims 4, 9, and 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 9, and 14, limitation has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because if “element” is considered as a generic placeholder that is coupled with functional language then the claimed limitation should be evaluated under three-prong test.  However if the element is not considered as a generic placeholder then the limitation should not be considered under three-prong test. According to the specification it is the display which is configured to display the elements to indicate the state of the device and the element itself is an indicator and thus the word “configured” interpretation becomes just as to indicate as an indicator. Therefore the wording “element configuring” of the limitation following functional language is confusing which in one hand cause the limitation to be considered under the three-prong analysis and on the other hand considering “configuring” simplest meaning as indicator and not considering the limitation under the three-prong test, the limitation is just an indicator itself on the display which indicates the device state status. The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6-7, and 11-12, are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Kim et al. (US 2018/0033428 A1).
Regarding Claims 1, 6, and 11, Kim et al. teach:  A speech recognition control method, comprising ([0028] FIG. 1 is a block diagram of a particular illustrative example of an apparatus 100 configured to process sound of a far-field acoustic environment 110. The apparatus 100 includes a signal processing system 114 coupled to a keyword detection system 122. As described further below, the keyword detection system 122 is configured to provide a control signal 126 to the signal processing system 114 based on a result of a keyword detection process. The control signal 126 causes the signal processing system 114 to change an operational mode of the signal processing system 114. ): detecting a target operation (detect a command) carrying a set control intention (to initiate an action or to execute a function) in a first operation state (first operational mode 116); wherein in the first operation state, an audio clip (a voice input that follows the keyword) is acquired based on a wake-up word (keyword) to perform speech recognition; in response to detecting the target operation, executing a control instruction (after detecting an end of the voice input, the voice recognition system 124 may send a signal 132 to the keyword detection system 122) corresponding to the target operation, and switching the first operation state to a second operation state ([0035] The voice recognition system 124 is configured to analyze the processed audio signals 120 to detect a voice input that follows the keyword and to initiate an action based on content of the voice input.  To illustrate, the voice input may include a command to execute a function of the apparatus 100, and the voice recognition system 124 may cause the apparatus 100 to execute the function. The function may include a software function (such as opening an application, performing a search, playing a media content item, etc.), a hardware function (such as turning on a light (not shown) or another subsystem of the apparatus 100), or a combination thereof (such as causing an application to select control data for a remote device that is controllable by the apparatus and causing a communication interface of the apparatus to encode and transmit the selected control data). [0043] The voice recognition system 124 is configured to process the subset 128 of the processed audio signals 120 to detect a voice input that follows the keyword, and to initiate an action based on content of the voice input. Additionally, after detecting an end of the voice input, the voice recognition system 124 may send a signal 132 to the keyword detection system 122. The signal 132 may cause the signal processing system 114 to change operating modes. For example, when the keyword is detected, the keyword detection system 122 may send the control signal 126 to the signal processing system 114, and the signal processing system 114 may change from operating in the first operational mode 116 to operating in the second operational mode 118.); and continuously acquiring audio to obtain an audio stream in the second operation state to perform the speech recognition ([0038] The signal processing system 114 may operate in the second operational mode 118 during a second time period. Thus, the second time period may correspond to an active period in which the apparatus 100 is receiving and processing voice input.). 

Regarding Claims 2, 7, and 12, Kim et al. teach:   The speech recognition control method according to claim 1, wherein detecting the target operation carrying the set control intention comprises: acquiring the audio clip following the wake-up word, in response to obtaining the wake-up word; obtaining an intention of the audio clip; and determining that the target operation is detected, in response to that the audio clip carries the set control intention (See the rejection of claim 1. Note: Claim limitation of “obtaining an intention of the audio clip” is inherent In the Kim et al. teaching, [0043], where it states “…to initiate an action based on content of the voice input.”, because without determining the intention corresponding the voice input, action cannot be determined or performed.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.
Claims 3-4, 8-9, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. in view of Hirai (US 2014/0168130 A1).

Regarding Claims 3, 8, and 13, Kim et al. teach:   The speech recognition control method according to claim 1, wherein detecting the target operation carrying the set control intention (See rejection of claim 1). 
Kim et al.  do not teach: detecting a touch operation; and determining that the touch operation is the target operation carrying the set control intention, in response to that the touch operation is an audio/video playing operation.
HIrai teach: detecting a touch operation; and determining that the touch operation is the target operation carrying the set control intention, in response to that the touch operation is an audio/video playing operation (Fig.7, [0082] Hereafter, an example of converting a command into an application execution command when a touch operated input is performed will be explained. The current state is the application list screen P01 shown in FIG. 3. According to the state transition table of FIG. 7A, the command (AV, AV) is linked to the "AV" button shown in this screen, and a transition destination screen "P11 (AV source list screen)" and an application execution function "-(null)" are set as the corresponding application execution command. Therefore, the state transition control unit 5 converts the command (AV, AV) inputted thereto from the touch-to-command converting unit 3 into the application execution command for "making a screen transition to the AV source list screen P11.”)
Therefore it would have been obvious to one of ordinary skilled in the art before the effective filling date of the invention was made for Kim et al. to include the teaching of Hirai above in order to converting a command into an application execution command when a touch operated input is performed.

Regarding Claims 4, 9, and 14, Kim et al. do not teach:  The speech recognition control method according to claim 2, further comprising: in the second operation state, replacing a first element with a second element and hiding a third element, on an interface; wherein, the first element is configured to indicate the first operation state, the second element is configured to indicate the second operation state, and the third element is configured to indicate the wake-up word.
Hirai teaches: The speech recognition control method according to claim 2, further comprising: in the second operation state (Application Execution Command), replacing a first element  (P01 - under “Current State”) with a second element (“P11-P15”- under “transition destination screen”) and hiding a third element (AV-under “item name”), on an interface (display- “Transition Destination Screen”); wherein, the first element is configured to indicate the first operation state(Current State- P01) , the second element is configured to indicate the second operation state (Application Execution Command), and the third element (AV) is configured to indicate the wake-up word (button name- AV) (Fig.7A, [0078] FIG. 7A is a diagram explaining an example of the state transition table, and shows commands and application execution commands which are set for each of the "AV", "Phone", and "NAVI" buttons included in the buttons in the application list screen P01 of FIG. 3. The state transition table is comprised of three types of information including "current state", "command", and "application execution command." The current state is the screen currently being displayed on the touch display at the time of the detection of a touch in step ST100. As mentioned above, each command has an item name to which the same name as the corresponding button name currently being displayed on the screen is assigned. For example, the item name of the "AV" button in the application list screen P01 is "AV." [0079] Each command has an item value to which the same name as the button name is assigned or an item value to which a different name is assigned. As mentioned above, in the touch operation mode, the item value of each command is the same as the item name, i.e., the button name. In contrast, in the voice operation mode, the item value of each command is the voice recognition result and is a voice recognition keyword showing a function which the user desires to cause the vehicle-mounted information device to perform. When the user touches the "AV" button and utters the button name "AV," the command is (AV, AV) in which the item value and the item name are the same as each other. When the user touches the button "AV" and utters a different voice recognition keyword "FM," the command is (AV, FM) in which the item name and the item value differ from each other. [0080] Each application execution command includes either or both of a "transition destination screen" and an "application execution function." A transition destination screen is information indicating a destination screen which a screen is made to transition according to a corresponding command. An application execution function is information indicating a function which is performed according to a corresponding command.  [0082] Hereafter, an example of converting a command into an application execution command when a touch operated input is performed will be explained. The current state is the application list screen P01 shown in FIG. 3. According to the state transition table of FIG. 7A, the command (AV, AV) is linked to the "AV" button shown in this screen, and a transition destination screen "P11 (AV source list screen)" and an application execution function "-(null)" are set as the corresponding application execution command. Therefore, the state transition control unit 5 converts the command (AV, AV) inputted thereto from the touch-to-command converting unit 3 into the application execution command for "making a screen transition to the AV source list screen P11.”).
Therefore it would have been obvious to one of ordinary skilled in the art before the effective filling date of the invention was made for Kim et al. to include the teaching of Hirai above in order to converting a command into an application execution command when a touch operated input is performed.

Claims 5, 10, and 15, are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. in view of Mori et al. (US 20190362714 A1).

Regarding Claims 5, 10, and 15, Kim et al. teach:    The speech recognition control method according to claim 1, further comprising: obtaining an information stream; wherein the information stream is obtained by performing the speech recognition on the audio stream; obtaining target information carrying a control intention from the information stream (See rejection of Claim 2).
Kim et al. do not teach: quitting the second operation state, in response to that the target information is not obtained within a duration threshold.
Mori et al. teach: quitting the second operation state, in response to that the target information is not obtained within a duration threshold([0025] Then the voice assistant system of the present embodiment is configured as shown in the drawing so that, when voice is detected after silence of a certain period of time (without voice) in "Phase1", the procedure shifts to "Phase2", and when a keyword is detected within a certain period of time after the shifting to "Phase2", the procedure shifts to "Phase3" to activate the voice assistant. The voice assistant system of the present embodiment is configured so that when a keyword is not detected within a certain period of time after the shifting to "Phase2", the procedure returns to "Phase1". In other words, the voice assistant system of the present embodiment is configured so that once the procedure shifts to "Phase2" and if a keyword is detected after the elapse of a certain period of time or longer of continuous conversation, the voice assistant system determines that the user does not intend to use the voice assistant and stops the detection of the keyword. Then the voice assistant system returns the procedure to "Phase1", and when voice is detected again after silence of a certain period of time (without voice), the system resumes the detection of the keyword. 
[0045] Following the detection of voice after the state of detecting no voice by the voice detection unit 173 continues for a certain period of time or longer (i.e., shifting from "Phase1" to "Phase2"), when the keyword detection unit 174 detects a keyword included within a certain period of time (e.g., 5 seconds), the keyword detection unit instructs to activate the voice assistant (i.e., shift the procedure to "Phase3" (see FIG. 1)). For instance, the keyword detection unit 174 compares with a preset second determination time so as to determine whether a keyword appears within a certain period of time after shifting to "Phase2". This second determination time is set beforehand, which is a threshold value to determine that a conversation does not continue for a certain period of time or longer (i.e., it is not during a series of conversation). [0047] On the contrary, when the keyword detection unit 174 does not detect a keyword within the keyword detection determination time after the shifting to "Phase2", this means that the keyword does not appear within the certain period of time. Therefore the keyword detection unit determines that, even when a keyword is detected after that, the user happened to speak such a keyword during a series of conversation. Therefore the keyword detection unit 174 does not instruct to activate the voice assistant (i.e., not shift to "Phase3"). For instance, when the keyword detection unit 174 does not detect a keyword within the keyword detection determination time, the keyword detection unit may stop the keyword detection processing and return the procedure to "Phase1".
Therefore it would have been obvious to one of ordinary skilled in the art before the effective filling date of the invention was made for Kim et al. to include the teaching of Mori et al. above in order to lower the false or erroneous activation of the voice assistant due to a keyword in a conversation or a word similar to the keyword, and so can activate the voice assistant correctly at a timing that the user intends ([0026]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
LEE et al.(US 2014/0149118 A1): [0133] According to another embodiment of the present invention, when the user utters the speech command "Whisen stop", the air conditioner may not be switched to the stop standby mode but be switched to the sleep mode without the command for identifying stop after using UI only such as LED flickering. For example, if the user inputs the speech command "Whisen stop", the air conditioner is operated normally and its operation is automatically stopped after LED is flickered for a certain time, whereby the air conditioner may be switched to the sleep mode. At this time, the guide message indicating that the operation of the air conditioner will be stopped soon may be output in a speech type or text type. Also, in the present invention, if the keyword (for example, Whisen continue operation) for continuously operating the air conditioner is input while LED is being flickered, flickering is stopped and the air conditioner may return to the operation state of the air conditioner operated just before the speech command "Whisen stop" is received.
Wang (US 10728196 B2) teach: (Col 7, lines 15-37) In an example, after sending the first voice message, the terminal may acquire a first time duration of the valid voice content in the first voice message, and then compare the first time duration with a preset proportion of a second time duration. The second time duration is a time duration for which the microphone is turned on for generating the first voice message. When the first time duration of the valid voice content in the first voice message is shorter than or equal to the preset proportion of the second time duration, it may be determined that the first voice message is incomplete. The preset proportion may be set according to practical application. In an example, the terminal may compare the first time duration with 30% of the second time duration, and when the first time duration of the valid voice content in the first voice message is shorter than or equal to 30% of the second time duration, the terminal may determine that the first voice message is incomplete. By determining whether the first voice message is complete according to the length of the time duration of the valid voice content in the first voice message, it may improve the accuracy in determining whether the voice message is complete by the terminal and avoid false determination made by the terminal, and improve user experience.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-5878.  The examiner can normally be reached on Monday -Friday, EST (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2656